Citation Nr: 1110258	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-24 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for alcoholism, claimed as secondary to service-connected generalized anxiety disorder. 

2.  Entitlement to an initial rating in excess of 30 percent for a generalized anxiety disorder. 


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty in the military from August 1973 to December 1973. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for a generalized anxiety disorder and assigned an initial 30 percent disability rating, both effective July 18, 2001 (date of receipt of claim) and that disability remains the only service-connected disorder.  The appeal also comes from a November 2008 rating decision which denied service-connection for alcoholism.  The Veteran did not appeal a July 2007 rating action which denied entitlement to a total disability rating based on individual unemployability (TDIU).  

Historically, in April 2006 the Board remanded the issue of service-connection for an acquired psychiatric disorder for procedural and evidentiary development.  Also, the Board remanded issues of entitlement to an earlier effective date for the grant of nonservice-connected pension benefits and entitlement to increased nonservice-connected pension benefits for the RO to issue a Statement of the Case (SOC) as to those issues, pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  

In July 2007 the Board again remanded the issue of service-connection for an acquired psychiatric disorder for evidentiary development.  It was noted that the RO had sent the requested SOC in September 2006, but the Veteran had not respond by filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  So the additional claims of an earlier effective date for the grant of nonservice-connected pension benefits and entitlement to increased nonservice-connected pension benefits were not before the Board.  In the 2007 Board remand, it was noted that, as discussed in the April 2006 remand, there was evidence that a claim had been filed for service-connection for alcoholism but that no development thereof had taken place.  However, as noted above, the Veteran has appealed a November 2008 rating decision which denied service-connection for alcoholism.  

Lastly, in the Veteran's August 2009 VA Form 9, Appeal to the Board, the Veteran requested a travel Board hearing.  However, in August 2009 he withdrew that request.  See 38 C.F.R. § 20.702(e) (2010).  


FINDINGS OF FACT

1.  The Veteran currently does not have alcohol dependence or alcohol abuse disability.  

2.  The Veteran's generalized anxiety disorder is manifested by anxiety, depression, and impaired sleep but there is no suicidal and homicidal ideation, impairment of orientation and he has no thought disorder, delusions, hallucinations, panic attacks, and no impairment of speech or judgment. 


CONCLUSIONS OF LAW

1.  Alcoholism is not due to or aggravated by a service-connected generalized anxiety disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d), 3.303, 3.310 (2010).  

2.  An initial rating in excess of 30 percent for a generalized anxiety disorder is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

By a pre-adjudication VCAA notice letter in October 2008 the Veteran was notified of the evidence needed to substantiate his claims of service connection for alcoholism.  Namely, evidence that a service-connected disability caused or aggravated the claimed alcoholism.  He was also notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtaining private medical records on his behalf.  

Moreover, as the claim for service-connection for alcoholism is denied, no disability rating and effective date will be assigned as a matter of law.  Therefore, there can be no possibility of any prejudice to the Veteran with respect to any defect in the VCAA notice required under Dingess, at 19 Vet. App. 473.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

As to the claim for an initial rating in excess of 30 percent for service-connected generalized anxiety disorder, the appeal arises from the grant of service connection in June 2008 and assignment of that initial rating.  In other words, the appeal arises in part from the Veteran's disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3) (2010).  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess at 19 Vet. App. 473. 

Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Veteran declined the opportunity to testify in support of his claims.  The RO has obtained private treatment records and his VA outpatient treatment (VAOPT) records are on file.  Also on file are records from the Social Security Administration (SSA) pertaining to the Veteran's award of SSA disability benefits.  Moreover, he has been afforded VA examinations for the service-connection claim and his claim for a higher rating for his service-connected psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

As there is no indication of the existence of additional evidence to substantiate the claim for increase, the Board concludes that there has been compliance with the VCAA duty-to-assist provisions.  

Alcoholism

Background

On VA psychiatric examination in May 2008 the Veteran reported that he had been discharged from his short period of active service for "emotional instability, lack of motivation and lack of self-discipline." 

The definitive evidence in this case is the report of an October 2008 VA psychiatric examination at which time the claims files and the Veteran's medical records were reviewed.  He reported having had three hospital stays at "Choices (Kingston)" for substance abuse.  He was currently being treated for a mental disorder, via individual counseling and psychopharmacological intervention for treatment of depression and anxiety, which together achieved symptomatic relief.  On mental status examination he reported that he had poor impulse control with respect to alcohol intake.  Psychological testing, the results of which were considered to be valid, suggested clinically significant levels of anxiety, depression, and somatic complaints.  Alcohol subtests did not evidence dependence issues.  After the examination, the diagnosis was that he was not alcohol dependent.  The examiner reported that the Veteran abused alcohol but the psychiatric interview and testing data did not suggest alcohol dependence.  His abuse of alcohol was not secondary to his service-connected generalized anxiety disorder.  He drank to excess and had difficulty in stopping when he drank but dependence was not evidenced. He drank in response to current stressors in his life, and not in response to his generalized anxiety disorder nor to his brief time during military service. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999). 

Analysis

The Veteran contends that his alcoholism is secondary to service-connected generalized anxiety disorder, i.e., that he abuses alcohol in an effort to self-medicate his service-connected psychiatric disorder.  

In addition to the above laws and regulations, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(a) (2010).

However, an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability can be service-connected for compensation.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A veteran must adequately establish, through clear medical evidence, that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.  In addition, 38 U.S.C.A. § 1110 permits a veteran to receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Id.  Compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id. at 1376.  Primary alcohol abuse disability means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id.

In sum, in the instant case, although the record reflects a history of alcohol abuse, there is no medical evidence of a current alcohol dependence, i. e., alcoholism.  Rather, the recent VA examiner found that the Veteran drank alcohol, and abused it when he drank, in response to stresses in his life and not due to his military service to his service-connected generalized anxiety disorder.

Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131.  See also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme. Degmetich, 104 F.3d at 1332.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service- related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, there can be no valid claim.  Thus, as there is no alcohol abuse disability that can be related to the service-connected generalized anxiety disorder, the Veteran's claim must be denied.

Increased Initial Rating for Generalized Anxiety

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings) and Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Generalized Anxiety Rating Criteria

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the frequency, severity, and duration of psychiatric symptoms as well as the length and capacity for adjustment during periods of remission.  While consideration is given to the extent of social impairment, a psychiatric rating will not be assigned solely on the basis of social impairment.  

Under 38 C.F.R. § 4.130, DC 9400 the General Rating Formula for Mental Disorders sets forth the criteria for a rating of 50 percent for generalized anxiety disorder and these are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  

Background

VAOPT records show that the Veteran's Global Assessment of Functioning (GAF) score in January 2004 was between 55 and 60.  In February 2004 it was 60.  In March 2004 it was 68.  In April 2004 there was a notation that it was between 60 and 65, but there is another notation that month that the GAF score was 65, as it was again in October and again in November 2004.  In January 2005 it was 60.  In November 2005 it was 65.  In February and March 2006 it was 60.  In June 2006 it was 65.  In November 2006 it was 60 and in May 2007 it was 65.  

On VA psychiatric examination in May 2008 the claims files and the Veteran's medical records were reviewed.  After service he had tried a variety of psychotropic medications.  He denied any suicide attempts, psychiatric hospitalizations and legal problems.  He had been prone to worrying almost all of his life.  He continued to have difficulty with his sleep due to ongoing worry and anxiety.  He worried about a number of personal and family issues. He had extremely limited interpersonal relationships and depended on his wife to carry out various day-to-day activities. However, he was independent in his own activities of daily living.  He was a high school graduate. He had had a long-term relationship with his girlfriend since 1989, and they had two children.  He had had several different jobs.  He had been a factory worker for 7 years and had worked in security and in maintenance, and, for about 11 years as a truck driver.  However, he had been disabled since 2000 due to herniated lumbar discs.  He received a VA pension and SSA disability benefits.  

The Veteran reported that he used to enjoy bowling, playing baseball, and roller-skating but had not been able to pursue any of these due to his deteriorating back problems. 

On mental status examination the Veteran was casually and appropriately dressed.  He was cooperative and verbal, with good eye contact.  His speech was of moderate rate, pitch, and volume with good clarity.  His affect was constricted but appropriate to ideation and situation.  His mood was extremely anxious but not irritable.  He was coherent, relevant, and goal-directed.  He denied suicidal and homicidal ideation but admitted feeling very anxious and occasionally depressed.  He denied auditory and visual hallucinations.  His sensorium was clear.  He had fair concentration and attention span.  His memory was fair.  He was fully oriented.  He had a poor fund of knowledge but could solve simple mathematical problems.  He was rather concrete in his thinking.  His insight and judgment were fair. 

The diagnosis was a generalized anxiety disorder.  His GAF score was 55.  This had caused significant impairment in his social, occupational, and interpersonal functioning.  He was competent to handle his own affairs.  

On VA psychiatric examination in October 2008 the claims files and the Veteran's medical records were reviewed.  He reported having had three hospital stays at "Choices (Kingston)" for substance abuse.  He was currently being treated for a mental disorder, via individual counseling and psychopharmacological intervention for treatment of depression and anxiety, which together achieved symptomatic relief.  His symptoms were daily and mild but persistent.  

On mental status examination the Veteran's appearance was clean but his clothing was disheveled.  His psychomotor activity and speech were unremarkable.  He was cooperative.  His affect was normal and his mood was anxious.  His attention was intact but he was unable to perform serial seven's and could not spell a word both forwards and backwards.  He was fully oriented.  His thought processes and thought content were unremarkable.  He had no delusions.  As to judgment, he understood the outcome of behavior.  He had insight in that he understood that he had a problem.  He complained of sleep impairment, reporting that he had only 3 to 4 hours of sleep nightly when he was drinking.  On nights when he was not drinking, he took prescription medication to help him sleep.  He had no hallucinations. He had no inappropriate behavior or obsessive or ritualistic behavior.  He did not have panic attacks, homicidal thoughts, or suicidal thoughts. He had poor impulse control when abusing alcohol. He was able to maintain minimum personal hygiene and had no problem with the activities of daily living.  His remote, recent, and immediate memory were all normal. 

The results of psychological testing were considered valid and suggested clinically significant levels of anxiety, depression, and somatic complaints.  Alcohol subtests did not evidence dependence issues.  He was able to handle his money and pay his bills as well as manage his financial affairs, in conjunction with his significant other.  He was not currently employed and had been since 2000.  He was receiving SSA disability benefits because of his back problems. 

The diagnoses were generalized anxiety disorder and alcohol abuse.  His GAF score was 65.  He was not alcohol dependent.  He did not have total occupational and social impairment due to psychiatric signs and symptoms; nor did he have deficiencies in judgment, thinking, family relations, work, or mood. The psychiatric disorder did not reduce reliability and productivity.  Also, there was no occasional decrease in work efficiency or intermittent periods of inability to perform occupational task.  His psychiatric symptoms were not severe enough to interfere with occupational and social functioning.  

On VA psychiatric examination in January 2010 the claims files and the Veteran's medical records were reviewed.  He had been in psychiatric VAOPT since 2004.  He had been hospitalized for a psychiatric disorder and reported having had four hospital stays at "Choices (Kingston)" from 1990 to 1997 for substance abuse.  He was currently being treated for a mental disorder, via medication for anxiety which provided some easing of his anxiety, and he received periodic follow-up treatment.  He complained of significant problems due to depression, and impairment of concentration and short-term memory.  He lived with his significant other and their two children.  He a recent conflict with his significant other and had a pending assault charge, for which he had spent 10 days in jail in December, which had been his first time in jail.  

On mental status examination the Veteran was clean and casually dressed but appeared slightly disheveled.  His psychomotor activity was described as fatigued.  His speech was spontaneous, clear, and coherent.  He was cooperative, friendly, and attentive.  His affect was appropriate.  His mood was anxious and dysphoric.  As to attention, he was easily distracted and was unable to perform serial seven's.  He reported having persistent problems with his concentration.  He was fully oriented and his thought processes were unremarkable.  As to thought content, he had ruminations and reported frequent worrying.  He had no delusions.  As to judgment, he understood the outcome of behavior and he had insight, inasmuch as he understood he had a problem.  He frequently had difficulty falling asleep and frequently awakening.  He also described frequent daytime fatigue. He had no hallucinations. He had long-standing problems with alcohol abuse and had been recently arrested for assault, which had occurred when he was intoxicated.  He did not answer proverbs appropriately but his thinking was abstract.  He had no obsessive or ritualistic behavior.  He had no panic attacks, homicidal thoughts or suicidal thoughts.  His impulse control was fair but he had episodes of violence and his behavior was erratic at times when drinking.  He was able to maintain minimal personal hygiene and had no problems with his activities of daily living.  He denied suicidal and violent ideation.  His remote memory was normal but he had mild impairment of recent and immediate memory.  He reported that he was concerned about his recent forgetfulness.  

The results of psychological testing were considered valid and indicated significant anxiety and mood symptoms, alcohol-related problems, disorganized thinking, anger and hostility, poor self-esteem, emotional alienation, and social withdrawal.  The Veteran's usual occupation was as a truck driver or in security work but he had not worked since he began receiving SSA disability benefits in 2000.  The diagnoses were a generalized anxiety disorder; a depressive disorder, not otherwise specified; and alcohol abuse.  It was commented that he presented with a long-standing generalized anxiety disorder and reported a long -standing history of alcohol abuse.  He acknowledged that he began drinking in his teens.  He had recently become more anxious and significantly depressed as a result of conflict in his relationship with his significant other, and by his pending assault charge.  His GAF score was 55.  

The examiner noted that the Veteran presented with moderate intensity of symptoms and related problems in functioning.  He did not have total occupational and social impairment due to his psychiatric disorder but it did cause deficiencies in judgment, thinking, family relations, work, and mood because he had significant problems with erratic behavior, often due to his alcohol use.  Examples were his reporting significant problems with his attention, concentration, and short-term memory.  He also had significant or severe conflict in his relationship with his significant other and in his mood, having recently experienced period of mild reactive depression.  There was also reduced reliability and productivity due to his psychiatric symptoms because he had problems with insomnia, fatigue, anxiety, worrying, periods of depression, and impaired concentration and short-term memory. 

Analysis

The GAF Scale "is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).   

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for a higher rating have been met.  It is the effect of the symptoms, rather that the presence of symptoms, pertaining to the rating criteria that determines the rating.  

The Veteran is not now employed, due at least to a combination of nonservice-connected disabilities, including a nonservice-connected low back disability, but previously worked continuously for many years.  He endorses many of the classical symptoms of anxiety and depression, and complains of impaired sleep, for which he takes medication.  He has only some impairment of mood, affect, and ability to concentrate.  

However, the Veteran has no impairment of judgment or insight and has not endorsed suicidal or homicidal ideation

The Veteran's difficulties establishing effective work and social relationships is encompassed in the 30 percent rating but, overall, he has not displayed the signs, symptoms or manifestations of psychiatric disability which warranted a rating in excess of 30 percent.  This is corroborated by the GAF scores, none of which is below 55, which indicate only mild, or at most moderate, difficulty in social and occupational functioning.  

Thus, the Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 30 percent for the service-connected psychiatric disorder at any time since the date of receipt of the claim for service connection.  Fenderson, supra.  In other words, the Veteran's psychiatric disorder has been no more than 30 percent disabling since that date, so his rating cannot be "staged" because the 30 percent rating is his greatest level of functional impairment since that date.  

Thus, the Board concludes that an initial disability rating in excess of 30 percent for the service-connected psychiatric disorder is not warranted at any time since the receipt of the claim for service connection for that disorder.  

Extraschedular Rating Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is addressed when either raised by the claimant or the evidence, and requires a three-step analysis.  First, is whether the schedular criteria are adequate and, if so, no extraschedular referral is required.  Second, if inadequate, determine whether there is an exceptional disability picture considering such related factors as marked interference with employment (but not marked interference obtaining or retaining employment) or frequent periods of hospitalization.  Third, if the rating criteria are inadequate and the related factors are present, the case must be referred for a determination of whether an extraschedular rating should be assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VAOGCPREC 6-1996, and Fisher v. Principi, 4 Vet. App. 57, 60 (1993)) aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

Here, the schedular rating criteria are comprehensive and contemplate the full range impairment due to the Veteran's service-connected psychiatric disorder.  There is no evidence of frequent periods of hospitalization for psychiatric disorder and there is also no evidence of marked interference with employment.  Thus, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.  So, the criteria for submission for consideration of an extra-schedular rating are not met.  Thun, Id. 

For the reasons expressed, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for alcoholism is denied. 

An initial rating in excess of 30 percent for a generalized anxiety disorder is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


